On Motion for Rehearing.
On motion for rehearing, the appellant C & S Bank makes various contentions as to facts and issues which it alleges this court *654overlooked or misconstrued in deciding the case. However, every argument made by the appellant ignores the central element of the case, which is that after the vehicle had by lawful court judgment been awarded to Mrs. Abbott in divorce settlement, the bank — regardless of any claim it might have had in the automobile — interposed no claim in the car against Mrs. Abbott but advised her of the balance due on the purchase-money debt and accepted her money in payment without telling her it intended to retain title to the car as collateral for other debts of her former husband. Under the impact of these crucial and undisputed facts, the bank is estopped to deny accord and satisfaction, although quite obviously as the bank here contends there was no “meeting of the minds” of the parties. It is estopped to contend it had interposed a claim to the car against Mrs. Abbott, although it contends it had done so when it issued notice of default to Mr. Abbott on his corporate notes and generally (apparently without mentioning the car) indicated it would attach all collateral; this notice is not in the record. Even the contention that it interposed a proper claim against Mr. Abbott to the car is tenuous at best. Under the terms of the automobile purchase money note, the bank did have the car title as collateral for “other debts and agreements,” but under those terms, the car note became in default when any other debt or agreement was in default, and although under the terms the bank did not lose any rights by delay in enforcement, the car note was never foreclosed upon, and the bank did lose any right to collateral in this car by delaying to enforce any claim until after it had accepted full payment of the car note from Mrs. Abbott.

Accordingly, the motion for rehearing is denied.